42 F.3d 1399
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.Ron GRAFFT, on Behalf of Cameron S. BEST, Petitioner-Appellant,v.Chuck MAXWELL, Sheriff;  Diane G. Barz, AUSA, Respondents-Appellees.
No. 93-36078.
United States Court of Appeals, Ninth Circuit.
Submitted Oct. 4, 1994.*Decided Oct. 11, 1994.

Before:  BROWNING, FARRIS and LEAVY, Circuit Judges.


1
MEMORANDUM**


2
Ron Grafft appeals pro se the district court's dismissal of his habeas corpus petition for lack of jurisdiction.  Grafft brought this petition on behalf of Cameron Best, who was indicted for various violations of federal drug trafficking laws.  The district court dismissed the petition because Grafft had no standing to bring this action on behalf of Best.  We review de novo the district court's determination regarding standing.  See Bruce v. United States, 759 F.2d 755, 758 (9th Cir.1985).  After reviewing the record, we affirm for the reasons stated by the district court in its order filed on October 22, 1993.


3
AFFIRMED.



*
 The panel unanimously finds this case suitable for decision without oral argument.  Fed.R.App.P. 34(a);  9th Cir.R. 34-4


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.R. 36-3